                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    SANDRA MCMILLION, ET AL.,                         CASE NO. 16-cv-03396-YGR
                                   7                 Plaintiffs,
                                                                                          CASE MANAGEMENT ORDER
                                   8           vs.

                                   9    RASH CURTIS & ASSOCIATES,
                                  10                 Defendant.

                                  11
                                              The Court is in receipt of the letter from counsel for the defendant dated October 9, 2019.
                                  12
Northern District of California
 United States District Court




                                  13   (Dkt. No. 381.) In light of the representations made therein, the Ex Parte Request for a Stay of

                                  14   Enforcement and the Motion to Waive the Requirement of a Bond, et al. (Dkt. Nos. 378, 380

                                  15   respectively) are hereby deemed withdrawn without prejudice.
                                  16
                                              By no later than noon on October 18, 2019, the parties shall file a joint statement regarding
                                  17
                                       all outstanding matters to be discussed with the Court, including any agreements or stipulations.
                                  18
                                       The parties shall also contact the courtroom deputy and provide options for a telephonic
                                  19
                                       conference with the Court preferably during the week of October 21, 2019.
                                  20

                                  21          This Order terminates Docket Numbers 378 and 380.

                                  22
                                              IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: October 10, 2019
                                  25                                                           YVONNE GONZALEZ ROGERS
                                                                                          UNITED STATES DISTRICT COURT JUDGE
                                  26

                                  27

                                  28
